Case 1:18-cv-02973-CRC Document 21 Filed 07/28/20 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 19-7073 September Term, 2019
1:18-cv-02973-CRC
Filed On: July 28, 2020 [1853850]

Scottsdale Capital Advisors Corporation,
Appellant
V.
Financial Industry Regulatory Authority,

Appellee

MANDATE
In accordance with the judgment of June 19, 2020, and pursuant to Federal Rule
of Appellate Procedure 41, this constitutes the formal mandate of this court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Daniel J. Reidy
Deputy Clerk

Link to the judgment filed June 19, 2020
